Citation Nr: 9906141	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-39 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service with the United 
States Marine Corps from April 1937 to April 1941 and service 
with the United States Navy from February 1944 to January 
1946. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  This determination found that the 
veteran had failed to submit new and material evidence such 
as to reopen a previously denied claim seeking entitlement to 
service connection for a cardiovascular disorder and further 
denied the veteran service connection for PTSD.  

In a September 1998 rating decision, the RO determined that 
the veteran had presented evidence both new and material such 
as to reopen his claim for a heart disorder.  Following a 
review of the evidence in its entirety, the veteran's claim 
was then denied on its merits. 

The reopened claim of entitlement to service connection for a 
cardiovascular disorder is addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  In an October 1992 decision, the Board denied service 
connection for cardiovascular disease, claimed as a 
circulatory disorder.

3.  Evidence added to the record since the Board's October 
1992 decision, including statements of the veteran, as well 
as private and VA medical records, is not cumulative or 
redundant, is relevant and probative, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The veteran's claim of service connection for a 
cardiovascular disorder is plausible.

5.  There is no medical evidence that the veteran currently 
has, or has ever had, PTSD.  


CONCLUSIONS OF LAW

1.  Evidence received since the October 1992 Board decision 
denying service connection for cardiovascular disease, 
claimed as a circulatory disorder, is new and material, and 
the veteran's claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a cardiovascular disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cardiovascular disease

New and material evidence

In October 1992, the Board denied service connection for 
cardiovascular disease, claimed as a circulatory disorder.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  New and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The U.S. Court of Appeals for Veterans Claims summarized the 
analysis in determining whether evidence is new and material 
in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must first 
determine whether the newly presented evidence is "new," 
that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issues at hand.  There is, however, 
no longer a requirement that, in order to reopen a claim, the 
new evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  Finally, for the purpose of determining whether a 
case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the Board's October 
1992 decision included the veteran's service medical records, 
VA and private medical records, and statements and testimony 
of the veteran.  

The service medical records for the veteran's initial period 
of active duty are negative for any complaints, findings or 
diagnoses referable to the veteran's heart or cardiovascular 
system.  When examined in February 1944 for reentrance into 
active duty with the United States Navy, the veteran's heart 
and blood vessels were found to be normal.  Blood pressure 
was 140/80.  At a reexamination later that month, the 
veteran's blood pressure was found to be 170/100, and 
hypertension was diagnosed.  A recheck of the veteran's blood 
pressure several days later resulted in a reading of 140/88.  
It was indicated on this latter occasion that the veteran was 
fit for duty as assigned.  A chest X-ray in February 1944 was 
interpreted to be negative.  When examined for service 
separation in January 1946, a clinical evaluation of the 
veteran's cardiovascular system, to include his heart, was 
normal.  Blood pressure was 138/76 prior to and subsequent to 
three minutes of exercise.  

Post-service clinical records on file include copies of 
treatment records related to the veteran's hospitalization in 
April 1977 at St. John's Hospital in Lowell, Massachusetts.  
These records reveal that the veteran was admitted to this 
facility after suddenly passing out while walking towards his 
car.  Physical examination at hospital admission was 
essentially normal; however, an admission EKG was significant 
for findings of an old inferior myocardial infarction.  The 
veteran related, as clinical history, having suffered a 
myocardial infarction in 1962 from which he gradually 
recovered.  Physical examination at admission noted regular 
heart rhythm with no murmurs and no thrills.  Chest X-ray was 
not remarkable, and it was indicated that the veteran was 
asymptomatic throughout his hospitalization.  

At his initial VA examination in September 1977, the veteran 
reported that he had been hospitalized at the Peter Bent 
Bringham Hospital in 1962 for 45 days with a myocardial 
infarction.  He complained that, with slight exertion, he had 
pressure and pain in his chest and that his arm went numb.  
Examination of the heart revealed regular rhythm.  No murmurs 
were noted.  An electrocardiogram was interpreted to be 
"probably" within normal limits.  History of myocardial 
infarction was the pertinent diagnosis.  

At a personal hearing in January 1992, in connection with his 
previously denied claim for entitlement to service connection 
for cardiovascular disease, claimed as a circulatory 
disorder, the veteran said that he believed that he had a 
heart condition in 1959.  He added that, at that time, he had 
to leave work and that he had been unemployed since.  He 
further testified that when he went into the Navy on his 
second period of active duty he was, in essence, delayed 
entrance for several days, as he was found to have had a 
heart murmur. 

VA outpatient treatment records compiled between January 1990 
and June 1994 include a VA medical consultation dated in 
January 1990, which shows a diagnosis of coronary artery 
disease with a history of coronary artery bypass graft in 
1985.  The remaining records show evaluation and treatment 
provided to the veteran for the various conditions to include 
peripheral vascular disease with right and left leg 
claudication.  

Based on this evidence, in the October 1992 decision, the 
Board denied entitlement to service connection for 
cardiovascular disease, claimed as a circulatory disorder.

The evidence received subsequent to the October 1992 Board 
decision includes statements and testimony of the veteran and 
VA and private medical records.  Of particular interest is a 
January 1997 letter from Samuel Z. Goldhaber, M.D.  He noted 
that he had reviewed the veteran's medical records, including 
the May 1995 substantive appeal to the Board.  He opined that 
the veteran's hypertension probably developed as a result of 
the veteran's active duty in the United States Navy.

The Board finds that the evidence, in particular the opinion 
of Dr. Goldhaber, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
That is, the evidence is new and material.  Having determined 
that new and material evidence has been added to the record, 
the veteran's claim for service connection for a 
cardiovascular disorder is reopened.  


Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 5107(a).  Elkins v. West, 
No. 97-1534, slip op. at 3-4 (U.S. Vet. App. Feb. 17 1999) 
(en banc).

The evidence shows a single diagnosis of hypertension in 
service, and Dr. Goldhaber stated that the veteran's 
hypertension probably developed as a result of the veteran's 
active duty in the United States Navy.  The Board finds that 
the veteran's claim is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).

II.  PTSD

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence 
whether the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In order 
for a claim of service connection to be well grounded, there 
must be proof of present disability.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (requiring, for a well-grounded 
claim, competent evidence that a veteran currently has the 
claimed disability).  In addition, there must also be 
evidence of incurrence or aggravation of a disease or injury 
in service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
The veteran must also submit medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Id.  Specifically with regard to a claim for 
service connection for PTSD, the regulations further provide 
that service connection for this disability requires medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  

Consequently, the first question that must be addressed in 
the present case is whether or not the veteran has a present 
diagnosis of PTSD.  The veteran has asserted that he 
developed PTSD as a result of his assignment aboard an 
ammunition ship during World War II and his fear of the 
ship's destruction. 

The veteran's service medical records are negative for 
complaint, treatment or findings of a diagnosis suggestive of 
PTSD.  In fact, the separation examination which was 
conducted in January 1946 demonstrated that the veteran's 
psychiatric evaluation was normal.  

According to the post-service medical records, the veteran, 
in May 1994, sought treatment at a VA mental health clinic 
for complaints of sleep disturbances and indicated that he 
had dreams of his service.  The veteran denied being in 
combat or that his ship was ever attacked.  The veteran was 
noted to be alert and oriented in time, place and person.  It 
was noted that financial concerns were the most prominent 
problem at the moment.  A diagnosis on Axis I was deferred by 
the examiner.  When evaluated by a clinician within the 
psychiatric department, that same day, the veteran related 
that he was overseas during World War II and that he saw a 
lot of combat which, he added, he blocked out.  The veteran 
was advised that he could get evaluated for PTSD and was 
further advised on his eligibility for participation in a 
World War II veterans group.  The examiner indicated that the 
veteran's mental status was noncontributory and that he did 
not do any detailed mental status examination as the veteran 
"is not here for that today."  Questionable PTSD was 
indicated.  

At his personal hearing on appeal in September 1995, the 
veteran said that during World War II he witnessed LST's that 
were blown up "because of an ammunition ship" and indicated 
that this bothered him for a long time.  The veteran further 
testified that he had difficulty sleeping and that he 
experienced recurring dreams related to his service in World 
War II.  

The Board acknowledges the veteran's contentions that he 
incurred PTSD as a result of World War II naval service 
aboard ships.  Significantly, however, the post-service 
medical records failed to demonstrate the presence of such a 
disability.  In other words, the claims folder contains no 
competent evidence of a clear diagnosis of PTSD.  The 
impression in May 1994 was only to the effect that the 
veteran might have PTSD based on his assertions at that time.  
It was clearly indicated that further evaluation of a more 
in-depth nature was needed before this diagnosis could be 
established.  

Competent evidence of PTSD is required for a finding of a 
well-grounded claim.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Such evidence is lacking in this case.  Without 
competent evidence of a clear diagnosis of PTSD, the claim 
for service connection for this disability must be found to 
be not well grounded.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).  See also VA 
Adjudication Procedure Manual, Manual M21-1, Part VI, 
paragraph 11.38(g)(1) (August 26, 1996) (noting that, if a VA 
medical examination fails to establish a diagnosis of post-
traumatic stress disorder, the claim will be immediately 
denied on that basis).  

The Board finds that the veteran has not identified any 
additional evidence which would create an obligation on the 
part of VA, pursuant to 38 U.S.C.A. § 5103(a), to notify him 
of "the evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
79-80 (1995).  In order to establish a well-grounded claim of 
service connection for PTSD, the veteran must submit 
competent medical evidence that he has PTSD and that it is 
due to his combat service.



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a cardiovascular disorder, 
and as the claim is well grounded, the appeal is granted 
subject to further action as discussed hereinbelow.

Service connection for PTSD is denied, as a well-grounded 
claim has not been presented.


REMAND

In light of the action taken hereinabove, the Board notes 
that the RO must review the merits of the veteran's claim of 
service connection for a cardiovascular disorder.  In this 
regard, the veteran has not been afforded a thorough VA 
cardiovascular examination in connection with this claim.  
All indicated development should be undertaken.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
cardiovascular disorder since service, 
particularly any such providers who have 
attributed his current disability to 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a comprehensive VA cardiovascular 
examination to determine the nature and 
likely etiology of the claimed 
cardiovascular disorder.  All indicated 
studies should be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
Based on a review of the case, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has current 
cardiovascular disability due to disease 
or injury in service.  Specifically, the 
examiner should comment on the 
relationship, if any, of the single 
elevated blood pressure reading and 
hypertension diagnosis in service with 
his current cardiovascular disability.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should undertake a de novo review of the 
veteran's claim.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals





 Department of Veterans Affairs

